991 F.2d 791
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Robert STANTON, Plaintiff-Appellant,v.Bobby BUSCH, Warden;  Jerry Floyd, R & E ClassificationSup.; Horace Wilson, Sergeant;  Correctional Officer Wilson;Correctional Officer Betha;  Correctional Officer Skinner;Correctional Officer Mobley;  Correctional Officer Dolley;Bryon Brown, All in their official and individualcapacities, Defendants-Appellees.
No. 93-6043.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 26, 1993

Appeal from the United States District Court for the District of South Carolina, at Anderson.  Dennis W. Shedd, District Judge.  (CA-90-1445-8-19)
James Robert Stanton, Appellant Pro Se.
Michael Todd Smith, WATKINS, VANDIVER, KIRVEN, GABLE & GRAY, Anderson, South Carolina; W. Howard Boyd, Jr., RAINEY, BRITTON, GIBBES  & CLARKSON, Greenville, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
James Robert Stanton appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Stanton v. Busch, No. CA-90-1445-8-19 (D.S.C. Sept. 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED